Adams, Oh. J.
The plaintiff filed a petition, which was demurred to. Afterwards the plaintiff filed an amended *385petition, without confessing the demurrer, however. After-wards the demurrer to the original petition was sustained, but no exception was reserved to the ruling. The plaintiff assigns the ruling as error; but, there being no exception to the ruling, it cannot be reviewed.
II. The plaintiff asked an instruction, which was refused. The plaintiff assigns the refusal as error. But no exception was taken to the ruling, and, besides, no evidence is set out in the abstract; and we have no knowledge as to whether there is anything in the evidence to which the instruction could apply.
III. The plaintiff assigns as error that the court erred in rendering jugdment against the plaintiff. But we cannot review such question in the absence of the evidence. We ought, perhaps, to say that, upon an oral argument of the case, the plaintiff exhibited to us certain papers as the original reports made by the defendant Brewer. But they did not apjiear to have been made a part of the record by any proper certification and identification; and, besides, if they had been, we cannot, under our rules of practice, consider any evidence not set out in the abstract, though we may sometimes look at the original of what is set out.
IY. The plaintiff assigns as error that the court erred in adjudging costs against the relator. But no exception was taken to the ruling, and, besides, it does not appear that the relator has appealed.
Y. The plaintiff assigns as error that the court erred in overruling the motion for a new trial. But it has been frequently held that such assignment of error is not sufficiently specific.
The foregoing disposes of all the questions presented in the case.
AFFIRMED.